DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnan et al. (U.S. Patent Application Publication No. 2012/0323750, hereinafter “Sivar”) in view of McGrew et al. (U.S. Patent Application Publication No. 2008/0201339, hereinafter “McGrew”).

Claims 1, 8, and 15:
Sivar discloses a system, comprising: 
a processing device (§ 0018, Lines 1-2; The subject matter may be embodied as devices) to:
provide a data exchange (“custodian and curation system”) by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, the data listings referencing data stored in a data storage platform (§ 0004, Lines 10-12; The custodian and curation system operates as a cloud service that contains encrypted data from many data providers); and 
grant one or more data consumers (“data user”) access to one of the plurality of data listings associated with one of the one or more data providers (§ 0032, Lines 2-4; The curation system identifies an access and ensures that the 
gather consumer information based on the one or more queries (§ 0038, Lines 1-4; Analytics may be used by a data owner/provider, which may include who used the data, which data elements were accessed, how and when the data were used, and other information). 

Sivar does not appear to disclose: 
generate a new share object and assigning privileges that grant access to the consumer information to the new share object; 
in response to generating the new share object, generating a database that references the consumer information based on the new share object; and 
grant access to the database to the data provider that provided the data listing accessed by the one or more data consumers. 

McGrew discloses: 
generate a new share object (“view of database data”) and assigning privileges (“set of rules”) that grant access to information to the new share object (§ 0024, Lines 2-5; The revisioning database enables showing a unique view of database data to a particular analyst among a plurality of analysts based on a set of rules governing what data can be seen by the analyst); 

grant access to the database to the data provider that provided the data listing accessed by the one or more data consumers (See citations above.  The revisioning database enables showing a unique view of database data to a particular analyst among a plurality of analysts based on a set of rules governing what data can be seen by the analyst). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Sivar’s custodian and curation system by integrating McGrew’s method for providing unique views of data in order to provide for an improved way to distribute selected views of data (McGrew, § 0004, Lines 5-6).  The result would be the providing of Sivar’s analytics data via McGrew’s unique views. 

The method of claim 1 is implemented by the system of claim 8 and is therefore rejected with the same rationale.



Claims 2, 9, and 16:
Sivar in view of McGrew further discloses wherein the consumer information comprises:
an identity of one or more of the plurality of data consumers accessing the data;
an address associated with each set of accessed data; or
a frequency with which the address is accessed by the one or more data consumers (Sivar, § 0038, Lines 1-4; Analytics may be used by a data owner/provider, which may include who used the data, which data elements were accessed, how and when the data were used, and other information).

The motivation to combine the teachings of Sivar and McGrew is the same as that in the rejection of claims 1, 8, and 15. 

Claims 3, 10, and 17:
Sivar in view of McGrew further discloses wherein the consumer information does not include information associated with any specific query that was executed against the data (Sivar, § 0038, Lines 1-4; Analytics may be used by a data owner/provider, which may include who used the data, which data elements were accessed, how and when the data were used, and other information.  None of this includes information associated with any specific query that was executed). 



Claims 4, 11, and 18:
Sivar in view of McGrew discloses the method as recited in claim 1, the system as recited in claim 8, and the medium as recited in claim 15. 

Sivar in view of McGrew does not appear to explicitly disclose wherein the processing device is further to remove query-specific information from the consumer information prior to generating the new share object (Sivar, § 0038, Lines 1-4; Analytics may be used by a data owner/provider, which may include who used the data, which data elements were accessed, how and when the data were used, and other information.  None of this includes query-specific information). 

Claims 5, 12, and 19:
Sivar in view of McGrew further discloses wherein the data provider and the one or more data consumers are part of a common entity (Sivar, § 0012, Lines 1-3; The data management system may be considered an ecosystem in which data may be shared (“data provider”) and consumed (“data consumer”) while maintaining the data in a secured manner).

Claims 6, 13, and 20:

	generate a display of a metrics dashboard that reference at least one of: 
an identity of one or more of the plurality of data consumers accessing the data; 
an address associated with each set of accessed data; or 
a frequency with which the address is accessed by the one or more data consumers (Sivar, § 0038, Lines 1-4; Analytics may be used by a data owner/provider, which may include who used the data, which data elements were accessed, how and when the data were used, and other information). 

Sivar does not appear to disclose wherein the display is a graphical user interface comprising icons. 

McGrew discloses using a graphical user interface comprising one or more icons to display database objects (§ 0040, Lines 1-3). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Sivar’s custodian and curation system by displaying his analytics data using McGrew’s graphical user interface in order to provide a user-friendly view of Sivar’s analytics data. 

Claims 7, 14, and 21:


Sivar’s custodian and curation system has been modified by integrating McGrew’s method for providing unique views of data.  Thus, Sivar’s custodian and curation system would provide analytics data to the data owner/provider.  As there are a plurality of data providers, it follows that analytics data associated with a particular data provider’s data listings would only be accessible to the particular data provider.  A data provider being able to view analytics data of another data provider’s data listings would compromise and run counter to the invention’s stated purpose of maintaining data in a secured manner (Sivar, § 0012, Lines 1-3).  Additionally, there is no explicit recitation of a data provider being able to view analytics data of another data provider’s data listings. 

The motivation to combine the teachings of Sivar and McGrew is the same as that in the rejection of claims 1, 8, and 15. 

Response to Arguments
Applicant’s arguments, see pages 7 and 9, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC 112 and claims 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sivar and McGrew.  Applicant’s arguments, see page 8, filed on 02/22/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 have been fully . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9817563 (Stokes et al.) – System and Method of Generating Data Points From One or More Data Stores of Data Items for Chart Creation and Manipulation – Data analysis system configured to implement cross-application coordination between a chart creation tool and a data analysis workspace in order to create one or more charts from customized sets of data points. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NAM T TRAN/Primary Examiner, Art Unit 2452